Citation Nr: 0202336	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  96-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status post vocal 
cord excision, right true vocal cord paralysis, and dysphonia 
plica, claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for hearing loss, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for enlarged liver, 
claimed as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for tinnitus, claimed 
as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for headaches, claimed 
as secondary to exposure to Agent Orange. 

6.  Entitlement to service connection for loss of vision, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.  
The veteran served in Vietnam during the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  More recently regulations were 
promulgated pursuant to the enabling statute.  See 38 C.F.R. 
§§ 3.102, 3.159.  

Recent legislation provides that a veteran who served in 
Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange without consideration of whether they 
have any of the diseases listed at 38 C.F.R. § 3.309(e) 
(2001), as was previously required by 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).  38 U.S.C. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107- ___ (H.R. 1291) (Dec. 27, 
2001).

On VA Form 9, received in January 1997, the veteran requested 
a hearing before the Board.  By letter, dated in November 
2001, the Board requested clarification regarding the 
veteran's hearing request.  The veteran submitted a form, in 
December 2001, indicating that instead of a hearing before 
the Board, he desired a hearing at the RO.

In light of the recently enacted VCAA and implementing 
regulations, the request for a hearing at the RO, as well as 
recent legislation regarding presumption of exposure to Agent 
Orange of a veteran who served in Vietnam during the Vietnam 
Era, the Board concludes that a remand is required for 
additional development and to accord the veteran due process.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and dates of treatment for all 
medical care providers who have treated 
him for vocal cord disability, hearing 
loss, enlarged liver, tinnitus, headaches 
and vision loss.  After obtaining any 
necessary release the RO should attempt 
to obtain copies of all identified 
pertinent medical records, that are not 
already associated with the claims file.

2.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the existence and etiology of 
any currently manifested vocal cord 
disability, hearing loss, disability 
manifested by enlarged liver, tinnitus, 
headaches and vision loss.  All necessary 
tests and studies should be accomplished 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner(s) for review and the 
examination report(s) should reflect that 
such review is accomplished.  The 
examiner(s) should expressly identify and 
diagnose any currently existing vocal 
cord disability, hearing loss, disability 
manifested by enlarged liver, tinnitus, 
headaches and vision loss.  The 
examiner(s) should specifically provide 
an opinion, based on a review of the 
evidence, as to whether it is at least as 
likely as not that any currently 
manifested vocal cord disability, hearing 
loss, disability manifested by enlarged 
liver, tinnitus, headaches or vision loss 
existed during his active service or is 
in any way linked or related to his 
active service, including his exposure to 
Agent Orange during active service.  If 
the veteran has no current vocal cord 
disability, hearing loss, disability 
manifested by enlarged liver, tinnitus, 
headaches or vision loss that could be 
medically linked or attributed to his 
period of military service or any 
incident therein, including exposure to 
Agent Orange, the examiner(s) should 
clearly and specifically so indicate in 
the examination report(s).  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  The RO must 
ensure that the examination report(s) 
contain appropriate responses to the 
specific opinions requested and that they 
are in full compliance with the 
directives of this REMAND.  

4.  The RO should schedule the veteran 
for a hearing before RO personnel at the 
RO.

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


